OPINION

Per Curiam:

This is an action brought by respondent against appellants to recover $38,758.17 represented by a promissory note in that amount and the further sum of $31,909.09 on an open account for goods, wares, and merchandise sold by respondent to appellant Valley View Distributors of Nevada, Inc., which account was guaranteed in writing by appellants Dell Taysom and Francis C. Lund.
After a trial before the court, judgment was entered in favor of respondent and against the appellants for the said amounts.
Only issues of fact were presented to the lower court *92and because this opinion will be of no value to the bench or bar it is sufficient to state that these were resolved in favor of respondent and there was substantial evidence to sustain the findings of the court and its judgment based thereon.
No reply brief was filed by the appellants. At the time set for oral argument, although counsel for respondent was present and argued, no one appeared on behalf of appellants.
Affirmed.